           Case 1:18-cv-10823-PBS Document 43-1 Filed 04/16/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


                                                              )
 BOBBY CANDRA, ZHAFIRAH CANDRA,                               )
 ALBERT CANDRA, and MUHAMMAD CANDRA                           )
                                                              )       Case No.:1:18-cv-10823-PBS
                               Plaintiff/Petitioners,         )
                                                              )
 v.                                                           )
                                                              )
 CHRIS M. CRONEN                                              )
 Boston Field Office Director for Enforcement                 )
 and Removal Operations, U.S. Immigration and                 )
 Customs Enforcement                                          )
                                                              )
 TIMOTHY STEVENS                                              )
 Manchester Sub-Office Director for Enforcement               )
 and Removal Operations, U.S. Immigration and                 )
 Customs Enforcement                                          )
                                                              )
 KEVIN McALEENAN                                              )
 Acting Secretary of the U.S. Department of                   )
 Homeland Security                                            )
                                                              )
                               Respondents/Defendants.        )
                                                              )

                         [PROPOSED] ORDER ON EMERGENCY MOTION
                            FOR TEMPORARY RESTRAINING ORDER

          On the Emergency Motion for Temporary Restraining Order, the Court finding that
 Petitioner Bobby Candra will be at risk of being removed by U.S. Immigrations and Customs
 Enforcement to Indonesia absent entry of this Order, which will irreparably harm the interests of
 Petitioner and Plaintiffs, and the Court finding that Petitioner and Plaintiffs have provided copies
 of the motion electronically to the government on April 17, 2019, and good cause appearing
 therefor, the Defendants are hereby temporarily restrained from enforcing the removal of plaintiff
 Bobby Candra until _________, at __.m., or further order of this Court.

                                               ________________________________________
                                               Hon. Patti B. Saris
                                               United States District Judge

DB1/ 103538736.1                                  1
